internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 7-plr-107665-00 date date legend decedent a daughter son b 6b trust 6c trust plr-107665-00 c state d e f g h i j court dear sir or madam in a letter dated date you requested rulings concerning the generation-skipping_transfer gst tax consequences of the clarification of a grandfathered trust this letter responds to your request the information submitted and representations made are summarized as follows decedent died testate in a survived by two children daughter and son collectively children clause sixth of decedent’s will provides that decedent’s residuary_estate is to be placed in equal trust funds so that there is one fund for daughter and her children and more remote descendants as are then living and one fund for son and his children and more remote descendants who are then living paragraph a of clause sixth of decedent’s will provides that unless sooner terminated by a complete distribution of funds by the trustee as provided in decedent’s will both trusts will terminate b years after the death of the survivor of daughter and her children and more remote descendants living at decedent’s death son and his children and more remote descendants living at decedent’s death and decedent paragraph b of clause sixth of decedent’s will sets forth the terms of the trust for the benefit of daughter and her children and more remote descendants the 6b trust paragraph c sets forth the terms of the trust for the benefit of son and his children and more remote descendants the 6c trust except for the beneficiaries the plr-107665-00 provisions of the 6b trust and the 6c trust collectively the trusts are identical those provisions are summarized as follows until the termination of the 6b trust and the 6c trust the trustees have the discretion to pay all or so much if any of the net_income and principal as the trustees in their discretion deem proper to and among children and their children and more remote descendants who may be living from time to time in such proportions and amounts as the trustees in their discretion deem proper with power to omit from participation any one or more of the persons among whom the trustees have power to make payment any income not distributed by the trustees in any calendar_year is to be added to principal on the termination of a_trust at the time set forth in paragraph a of clause sixth of decedent’s will the trustees are to distribute the principal per stirpes to children’s children and more remote descendants then living subject however to the power in the trustees in their discretion within c months after the termination of a_trust to increase or decrease the share of one or more distributees by such amounts as the trustees in their discretion deem appropriate in order to adjust any inequalities in distributions of income or principal previously made to any one or more of the distributees or any of their ancestors or descendants and the trustees in their discretion may in determining such amounts take into consideration the dates at which previous distributions have been made if at that time no child or more remote descendant of children is living the trustees are to distribute the trust fund per stirpes to the then living children and more remote descendants of children and if none of such persons is living to and among those persons who would under the statute of distributions in force in state when decedent’s will was executed be decedent’s next of kin if decedent died immediately after such time if at any time after decedent’s death and before the termination of the 6b trust and the 6c trust at the time set forth in paragraph a of clause sixth of decedent’s will neither daughter or son nor any child or more remote descendant of daughter or son is living then at that time the trustees are to add the 6b trust to the 6c trust or vice versa as the case may be if it is then in existence and if not the trustees are to pay and distribute the trust to and among those persons who would under the statute of distributions in force in state when decedent’s will was executed be decedent’s next of kin if decedent died immediately after the death of the last of children children’s children and children’s more remote descendants daughter died in d survived by e children all of whom are living one of daughter’s children has e children all of whom are adopted son died in f survived by g children all of whom are living one of son’s children has h children i of whom are adopted at this time no other descendants of decedent are adopted although it is possible that future adoptions may occur plr-107665-00 for many years it has been the practice of the trustees of the 6b trust to distribute all of the 6b trust net_income in equal shares to the e children of daughter similarly the trustees of the 6c trust have distributed all of the net_income of the 6ctrust in equal shares to the g children of son distributions of principal have been infrequent and have been made only under extraordinary circumstances at this point the trustees have made no distributions to any of the grandchildren of daughter or son following the deaths of the current distributees the trustees would like to continue their policy of equal distributions because however decedent’s will is silent as to whether the permissible beneficiaries of the trusts include adopted issue the trustees determined it was necessary to ascertain whether adopted issue are beneficiaries of the trusts the trustees therefore instituted judicial proceedings to obtain a determination that adopted grandchildren and more remote descendants are included as beneficiaries of the trusts on j the court entered an order that the terms children or more remote descendants ancestors or descendants and next of kin when used in the trusts created under clauses sixth b and sixth c of decedent’s will are confirmed and clarified to include any person legally adopted by a child or more remote descendant of decedent and the issue whether adopted or not or any such adopted person provided that this judgment takes effect on the issuance of a ruling by the internal_revenue_service that such clarification does not result in application of the federal generation- skipping transfer_tax to the trusts or any payments therefrom it is represented that the trusts were irrevocable on date and that there have been no additions actual or constructive to them since that date you have requested a ruling that the court’s order declaring the rights of the beneficiaries of the trusts will not cause the trusts to become subject_to the gst tax sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer made by the transferor to a skip-person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2611-1 provides that a generation-skipping_transfer is an event that is either a direct_skip a taxable_distribution or a taxable_termination the determination as to whether an event is a generation-skipping_transfer is made by reference to the most plr-107665-00 recent transfer subject_to the estate or gift_tax sec_2612 defines the term direct_skip to mean a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 defines the term skip_person to mean -- a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust -- a if all interests in the trust are held by skip persons or b if -- i there is no person holding an interest in the trust and ii at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person the trusts are generation-skipping trusts because they provide for distributions to more than one generation of beneficiaries below decedent’s generation because however the trusts were irrevocable on date and there have been no additions actual or constructive to them since that date they have been exempt from the gst tax pursuant to sec_26_2601-1 you have requested a ruling that the court order declaring the rights of the beneficiaries of the trusts will not cause the trusts to become subject_to the gst tax an amendment to an exempt trust that modifies or otherwise changes the quality value or timing of any of the powers or beneficial interests rights or expectancies originally provided under the terms of the trust will cause the trust to lose its exemption from the gst tax we believe that the judicial action in this case involved a bona_fide issue concerning the terms of the trusts and that the court order is consistent with applicable state law that would be applied by the highest court of state 387_us_456 accordingly based on the information submitted and the representations made we conclude that the court order does not alter the intended quality value or timing of the interests decedent created in the trusts further we conclude that the court’s declaration of the rights of the beneficiaries will not cause the trusts or any distributions from the trusts to be subject_to the gst tax provided no plr-107665-00 additions are made to the trusts except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative christine e ellison sincerely yours christine e ellison chief branch office of the assistant chief_counsel passthroughs and special industries
